EX-99.28(j)(3) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated January 27,2012 relating to the financial statements and financial highlights which appears in the November 30,2011 Annual Report to the Board of Trustees and the Shareholders of PineBridge Mutual Funds which is also incorporated by reference into the Registration Statement.We also consent to the reference to us under the heading "Financial Highlights" in such Registration Statement. /s/ PricewaterhouseCoopers LLP Milwaukee, Wisconsin December 21, 2012
